Per Curiam.
Plaintiff sued on a “ Double Fraud Policy,” clause 4 of which reads: “ Against loss not exceeding $300 in the aggregate through the robbery, accompanied with violence or threat of violence, of the assured or any of the assured’s employees when transporting money or property of the assured to or from the premises above described from or to any place within five miles thereof.”
Plaintiff who was no longer doing business at “ the premises above described ” (1253 Amsterdam avenue), was robbed while going from a burlesque show on One Hundred and Twenty-fifth street near Eighth avenue to his home and alleged new place of business, 503 West One Hundred and Twenty-fourth street. The loss occurred under circumstances covered neither by the letter nor the spirit of the policy.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Bijur, Delehanty and Wagner, JJ.